Jenks, J.:
• The decision is in the short- form authorized by section 1022 of the Code. The appeal by the defendant is upon the judgment roll alone, and, therefore, the decision that the plaintiff was never, entitled to any lien must stand. (Gardner v. N. Y. Mut. S. & L. Assn., 67 App. Div. 141; Matter of Health Department v. Weekes, 22 id. 110.) But the court gave personal judgment against the defendant for- $400 for services, and the defendant excepted1 to that part of the decision on' the ground of want of jurisdiction. The sole question, then, for review, is whether, in an action to foreclose, a *69mechanic’s lien, when it is finally determined therein that the plaintiff could never have had any mechanic’s lien, the court may proceed to render a personal judgment. It is insisted that this is permitted by section 3412 of the Code of Civil Procedure, which reads as follows: “ If the lienor shall fail, for any reason, to establish a valid lien in an action under the provisions of this title, he may recover judgment therein for such sums as are due him, or which he might recover in an action on a contract against any party to the action.”
Upon his plea of statutory lien the plaintiff invokes the statutory remedy to enforce it, and only thus gains the ear of the equity court* Though that court decides that a mechanic’s lien was never avail» able, the suitor nevertheless insists that he is entitled to a common-law judgment because the statute providing for the enforcement of •such lien incidentally permits it. If in.such a case it does afford such remedy, then I think it is unconstitutional in that it deprives his adversary of a jury trial. The distinction to be kept in mind is that the court of equity has determined it could never have acquired jurisdiction in this case. The equity court will not steal its jurisdiction from the law side of the court, but when it fairly belongs there it may retain it in order to do justice, even though it is necessary to give a personal judgment. The distinction is stated by O'Brien, J., in Dudley v. Congregation, etc., of St. Francis (138 N. Y. 451) and Parker, Ch. J., in McNulty v. Mount Morris Electric Light Co. (172 id. 410). That so drastic an application of the statute law would be unconstitutional is, I think, virtually the ground of the decision in McDonald v. Mayor (58 App. Div. 73; 170 N. Y. 409) and Altieri v. Lyon (13 N. Y. Supp. 617).
But I think that section 3412 of the Code of Civil Procedure is not so to be construed. Its terms are not a declaration that, although there could never be a lien, the plaintiff may proceed to personal judgment under the guise of a proceeding to enforce a lien. I construe the statute to mean that in a case where equity has jurisdiction, where a mechanic’s lien was permissible and was filed, and it appears on the foreclosure trial that in consequence of some technicality or informality the lienor must be defeated on his lien, the court may, nevertheless, in the interest of substantial justice, render a personal judgment. I think that' the fail*70ure “ to establish a valid lien,” which permits the lienor nevertheless to go on and to recover a money judgment, does not mean that this can be done if the plaintiff could never have had a lien at all; but that it applies to. cases in which the lien has been .defeated by the lapse of time, the intervention of prior liens which eat up the fund, or some occurrence of like character or import, the effect of which is to prevent the creation of a lien to which the plaintiff would otherwise be entitled. I have not attempted any general definition. Definitions are often dangerous. But I have tried to" indicate demarcation. In other words,, where a court of equity, . “upon the broad facts” in the case, has jurisdiction, it will retain it to' prevent injustice, even though the remedy must be a personal judgment. The very cases cited by the learned counsel for the respondent indicate, almost without exception, the distinction which I have sought to express. . In Glacius v. Black (67 N. Y. 563) we are referred to the same case (50 bl. Y. 145). There the court say: “ The point is made by the appellant that the judgment should be reversed without a new trial, claiming that the lien lias expired, and no personal judgment can be rendered against the defendant. This position is not tenable. If the lien has expired, the action can still be. prosecuted as a personal action. The twentieth section as amended in 1871* is explicit in retaining the lien, but it is unnecessary to determine now whether the lien continues or not.” In Smith v. City of New York (32 Misc. Rep. 380) the court said: “ It is conceded that the undertakings, given by the bonding company, did discharge the liens. This undoubtedly assumes that some lien existed.” And the court, in discussing the law, said: “ If it should appear that by some omission, which did not really affect any of the rights of the parties, a lien was not technically created, the court' still has power to give-judgment upon a just claim,” etc. The-opinion goes farther, but is obiter. In Snaith v. Smith (7 Misc. Rep. 37) the court rested its decision upon the ground that the complaint contained an equitable and a legal cause of action. In Crouch v. Moll (8 N. Y. Supp. 183) the lien was established, but circumstances aróse before the beginning of the action which rendered it impossible <or unavailing to take judgment in that a súperior lien was foreclosed, and the court held that'it was not thereby ousted of jurisdiction. *71In Altieri v. Lyon {supra) there were liens in the first instance, and the court took, I think, a correct view of the law when it said: <c Certainly it would not be right, and we are of the opinion that it was not the intention of the Legislature to allow a person to bring an action to foreclose a mechanic’s lien, and then, if he be defeated in that action, to recover a money judgment for any sum that may be due on any contract between him and the defendant. It was rather the intention of the Legislature to allow the mechanic or the furnisher of materials to recover a money judgment if his action to foreclose his lien was defeated by reason of any informality in the lien, or by reason of any neglect to enforce his lien within the time required by law.” In Thomas v. Sahagan (10 N. Y. Supp. 874) there were valid liens. In another case, not cited by the counsel (Wick, v. Ft. Plain & Richfield Springs R. Co., 27 App. Div. 577, 583), the court, per Follett, J., say: “ It is well settled that when liens are filed for labor performed and materials furnished, which have become inoperative by the lapse of time, judgments for the amounts due on the claims may be rendered in an action brought to foreclose one of the liens, and to determine the rights and priorities of the others.”
The-judgment should be reversed.
Bartlett, Woodward, Hirschberg and Hooker, JJ., concurred.
Judgment reversed and new trial granted, costs to abide the final award of costs.

 Laws of 1854, chap. 402, §20, as amd. hy Laws of-1871, chap. 188.— [Rep.